Citation Nr: 1127789	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-21 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from May 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2011.  A transcript of the hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  The evidence of record also reflects a diagnosis of major depressive disorder.  The Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Service personnel records reflect that the Veteran served mainly as a motor vehicle operator during his time in Vietnam with the 3rd Medical Battalion, 3rd Marine Division.  While the scope of his duties in that capacity is unclear, the Veteran has testified that his duties exposed him to gravely wounded soldiers and civilians, as well as the deceased.  In light of the Veteran's statements and testimony, the Board concludes that the appropriate sources should be asked to verify whether a motor vehicle operator for the identified unit might reasonably be exposed to wounded and deceased, as reported by the Veteran.  

The Board also observes that a diagnosis of PTSD has been rendered.  However, the stressor upon which this diagnosis is based is unclear.  Notably, when examined for the purposes of intake in February 2007 the Veteran reported the he served in combat and that he witnessed receipt of hostile incoming fire.  He additionally reported that his primary position was transporting wounded soldiers or bodies.  The provider did not specify the stressor or stressors upon which the diagnosis of PTSD was based.  As such, the Board determines that if a reported stressor is verified, a comprehensive VA examination should be carried out to determine whether PTSD is related to any such stressor or stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the information regarding the duties of a motor vehicle operator for the 3rd Medical Battalion, 3rd Marine Division, during the period from December 1965 through October 1966.  Request assistance from the service department as necessary, including the location of the Veteran's unit and its activities during the identified period. Any negative responses should be specifically noted.

2.  Following the above, make a specific determination, based upon the complete record, with respect to whether the Veteran's claimed stressor or stressors are verified.  If it is determined that the record verifies the existence of such stressor(s), specify which in-service stressor(s) are established by the record.  

3.  If, and only if, it is determined that the record verifies the existence of a stressor or stressors, schedule a VA psychiatric examination.  Specify for the examiner the specific stressor or stressors that are established by the record.  The examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  

The complete claims folder and a copy of this REMAND must be made available to the examiner prior to the examination and the examiner must specify that the claims folder has been reviewed.  

All necessary studies and/or tests should be performed. The examiner should be instructed to elicit from the Veteran his history of stressors and psychiatric symptomatology, and note that this has been considered in his or her report.  

If a diagnosis of PTSD is made, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD, (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied, and (3) whether there is a link between the current symptomatology and the in-service stressor(s) found to be established by the record and found by the examiner to be sufficient to produce PTSD.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.  

With respect to any other acquired psychiatric disorder identified, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such acquired psychiatric disorder is related to any disease or injury in service.

A complete rationale for all opinions expressed should be provided in the examination report.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


